DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed February 4, 2021 is acknowledged.  Claims 1-3, 5, 7-10, 17, 18, 21-26, 30, 32, 35, 37, 38, 40, and 41 are pending in the application.  Claims 1-3, 5, 7-9, and 22-26 have been withdrawn from consideration.  Claims 4, 6, 11-16, 19, 20, 27-29, 31, 33, 34, 36, and 39 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “the glycerin” at lines 1-2 of claim 38, which depends upon claim 10, lacks antecedent basis as there is no mention of glycerin in claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claims 10, 17, 18, 21, 30, 32, 35, 37, 38, 40, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finkel et al. WO 9965323 (hereinafter “Finkel”) in view of Rostagno et al. GB 1219996 (hereinafter “Rostagno”).
With respect to claim 10, Finkel teaches making a heat resistant chocolate.  A chocolate formulation comprising cocoa butter (fat components) and other ingredients was prepared (step b), the preparation is conched (step c), and polyol is mixed with the chocolate formulation in an amount of 0.5 to 20 wt%.  Finkel is also silent with respect to the polyol being encapsulated or gelled (Abstract; P8, L10-12 and 27-29; P9, L16-P10, L15; Examples, P10-P12; and P14, claims 1 and 3).  
The range of polyol of 0.5 to 20 wt % as taught by Finkel encompasses the claimed range of between about 0.5 and about 1.25 wt% of polyol.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie
However, Finkel does not expressly disclose mixing dextrose monohydrate with the conched chocolate formulation.
Rostagno teaches preparing a heat resistant chocolate.  From 0.1% to 3% by weight of reducing sugar such as dextrose monohydrate (ground amorphous sugar is added to the chocolate in an amount of 1 to 10% by weight of the chocolate, and the quantity of reducing sugar added provides a ratio of amorphous sugar : reducing sugar of between 70:30 and 90:10) is mixed with conched chocolate (P1, L9-16 and 76-79; P1, L87-P2, L13; P2, L29-35; 87-92; and P3, L6-16).  The range of dextrose monohydrate taught in Rostagno encompass the presently claimed range of between 0.5 and 1.25 wt% of dextrose monohydrate.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Based upon the fact that Finkel  (Abstract) and Rostagno (P1, L9-11) similarly teach preparing heat resistant chocolate products, Rostagno teaches the chocolate products are heat resistant to a high degree (P2, L77-81), and Finkel teaches other ingredients known in the art may be included in the chocolate (P10, L9-10), it would have been obvious to one of ordinary skill in the art at the time of the invention, given the teachings of Rostagno, to select dextrose monohydrate based in its suitability for its intended purpose in the method of Finkel with the expectation of successfully preparing a heat resistant chocolate product. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no 
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Finkel in view of Rostagno also does not expressly teach combining the polyol and the dextrose monohydrate and adding the combination to the conched chocolate formulation.  Given that Finkel and Rostagno teach adding the components to the conched ingredients prior to tempering the chocolate (Finkel: P8, L10-12 and 27-29; P9, L30-P10, L15; and Examples, P10-P12; Rostagno: P3, L6-16), the sequence in which the polyol and dextrose are added to the conched mixture is not seen as critical, and making in one component an article which has formerly been formed into multiple components involves only routine skill in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the polyol and dextrose monohydrate and mix the combination with the conched chocolate formulation in the Finkel in view of Rostagno with the expectation of successfully preparing a heat resistant chocolate product To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” The use of one piece construction instead of the structure disclosed in the prior art would be obvious.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 17, Finkel in view of Rostagno does not expressly disclose reducing the particle size of the polyol and dextrose monohydrate combination.  Given that Rostagno teaches heat resistant effect is related to particle size and adjusting the particle size to obtain a specified degree of heat resistance (P2, L5-13) and such a modification would have involved a mere change in the size (or dimension) of a component, it would have been obvious to one of ordinary skill in the art at the time of the invention to reduce the particle size of the polyol and dextrose monohydrate combination of Finkel in view of Rostagno with the expectation of successfully preparing a heat resistant chocolate product.  Mere scaling up or down of a prior art process capable of being scaled up or down.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
With respect to claim 18, modified Finkel teaches reducing the particle size of the chocolate since Finkel 
Regarding claim 21, modified Finkel teaches molding the chocolate (P8, L27-29; Examples, P10-P12).
With respect to claim 30, Finkel teaches making a heat resistant chocolate.  A chocolate formulation comprising cocoa butter (fat components) and cocoa liquor (remaining component) was prepared (step b), the preparation is mixed and conched (step c), and glycerin is mixed with the chocolate formulation in an amount of 0.5 to 20 wt%.  Finkel is also silent with respect to the glycerin being encapsulated or gelled (Abstract; P8, L10-12 and 27-29; P9, L16-P10, L15; Examples, P10-P12; and P14, claims 1 and 3).  
The range of glycerin of 0.5 to 20 wt % as taught by Finkel encompasses the claimed range of between about 0.5 and about 1.25 wt% of glycerin.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
However, Finkel does not expressly disclose mixing dextrose monohydrate with the conched chocolate formulation.
Rostagno teaches preparing a heat resistant chocolate.  From 0.1% to 3% by weight of reducing sugar such as dextrose monohydrate (ground amorphous sugar is added to the chocolate in an amount of 1 to 10% by weight of the chocolate, and the quantity of reducing sugar added provides a ratio of amorphous sugar : reducing sugar of between 70:30 and 90:10) is mixed with conched chocolate (P1, L9-16 and 76-79; P1, L87-P2, L13; P2, L29-35; 87-92; and P3, L6-16).  The range of dextrose Rostagno encompass the presently claimed range of between 0.5 and 1.25 wt% of dextrose monohydrate.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Based upon the fact that Finkel  (Abstract) and Rostagno (P1, L9-11) similarly teach preparing heat resistant chocolate products, Rostagno teaches the chocolate products are heat resistant to a high degree (P2, L77-81), and Finkel teaches other ingredients known in the art may be included in the chocolate (P10, L9-10), it would have been obvious to one of ordinary skill in the art at the time of the invention, given the teachings of Rostagno, to select dextrose monohydrate based in its suitability for its intended purpose in the method of Finkel with the expectation of successfully preparing a heat resistant chocolate product. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).	
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating 

Finkel in view of Rostagno also does not expressly teach combining the glycerin and the dextrose monohydrate and adding the combination to the conched chocolate formulation.  Given that Finkel and Rostagno teach adding the components to the conched ingredients prior to tempering the chocolate (Finkel: P8, L10-12 and 27-29; P9, L30-P10, L15; and Examples, P10-P12; Rostagno: P3, L6-16), the sequence in which the glycerin and dextrose are added to the conched mixture is not seen as critical, and making in one component an article which has formerly been formed into multiple components involves only routine skill in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the glycerin and dextrose monohydrate and mix the combination with the conched chocolate formulation in the method of Finkel in view of Rostagno with the expectation of successfully preparing a heat resistant chocolate product To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” The use of one piece construction instead of the structure disclosed in the prior art would be obvious.  In re Larson
Regarding claim 32, Finkel in view of Rostagno teaches the dextrose monohydrate is ground to a particle size not exceeding 20 microns (Rostagno:P2, L1-5).
With respect to claim 35, absent any clear and convincing evidence to the contrary, the characteristic of the heat resistant chocolate having an increased heat resistance as compared to a corresponding fat based chocolate composition prepared with a polyol but without dextrose monohydrate would naturally occur from said method since Finkel (Abstract) and Rostagno (P1, L9-16) positively recite all of the claimed ingredients and teach the claimed method steps to prepare a heat resistant chocolate, Rostagno teaches the chocolate products comprising dextrose monohydrate are heat resistant to a high degree (P2, L77-81), and this characteristic is an intended result of the claimed process.
Regarding claims 37 and 40, Finkel in view of Rostagno teaches the chocolate comprising polyol (glycerin) and dextrose monohydrate has a viscosity that is substantially the same as a chocolate that does not contain the additives, is handled in substantially the same manner as a chocolate that does not contain the additives, and has a suitable viscosity during the process (Finkel: P8, L18-22; Rostagno: P3, L6-16).
With respect to claims 38 and 41, Finkel in view of Rostagno teaches adding the components to the conched chocolate formulation prior to tempering the chocolate (Finkel: P8, L10-12 and 27-29; P9, L30-P10, L15; and Examples, P10-P12; Rostagno: P3, L6-16).

Response to Arguments
Applicant’s arguments filed February 4, 2021 have been fully considered.
Due to the amendments to the claims, the 35 USC 103(a) rejection of claims 10, 21, 30, 33, and 35-41 over Finkel (EP 0189469) in view of Clanton, claim 18 over Finkel in view of Clanton and Minifie, and claims 17 and 32 over Finkel in view of Clanton, Minifie, and Pirsch have been withdrawn.  Upon further searching and consideration, a new ground(s) of rejection has been made.  As discussed above, Finkel (WO 99/65323) in view of Rostagno teaches similar methods to those as presently claimed.  Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793